              IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                       1:19-cv-00252-MR-WCM

SELECTIVE INSURANCE                     )
COMPANY OFAMERICA,                      )
a/s/o The Country Club of               )
Sapphire Valley, Inc.                   )
                                        )
                  PLAINTIFF,            )                ORDER
                                        )
V.                                      )
                                        )
BLOSSMAN GAS OF                         )
NORTH CAROLINA, INC.,                   )
                                        )
                  DEFENDANT.            )
                                        )

      Before the Court is a Joint Motion for Extension of Time to Complete

Expert Discovery, File Daubert Motions, and to Designate Frank Goldsmith as

Mediator or in the Alternative to Schedule a Conference with the Court (the

“Motion,” Doc. 38).

      The current and proposed deadlines are:

                  Current               Proposed
Expert
Discovery:        October 8, 2021       November 17, 2021
Mediation:        October 15, 2021      unchanged
Motions:          October 15, 2021      December 3, 2021

      The pretrial deadlines have been amended multiple times. See Doc. 15,

Doc. 17, Doc. 23, Doc. 30, & Doc. 35.




     Case 1:19-cv-00252-MR-WCM Document 39 Filed 08/31/21 Page 1 of 4
      Most recently, on April 16, 2021, a hearing on Defendant’s Unopposed

Motion for Entry of Fourth Amended Scheduling Order was conducted. During

that hearing, the undersigned discussed possible future extensions with the

parties, and counsel indicated that further extension requests were not likely.

Following the hearing, the undersigned granted the request for entry of a

Fourth Amended Scheduling Order in part and took the “opportunity to address

the potential for yet further extensions of the pretrial schedule, particularly as

the parties have indicated that a significant amount of discovery is yet to be

completed.” Doc. 36 at 2. In that regard, the undersigned stated as follows:

            during the hearing, counsel for both parties stated that
            they believe all remaining discovery, both fact and
            expert, can be completed during the remaining
            discovery period, as now extended by this Order.

            The undersigned notes that multiple lawyers appear in
            this case for each side and that, notwithstanding the
            apparent complexity of the case and the number of
            depositions the parties have chosen to take, it appears
            that sufficient time is available to complete pretrial
            preparations. That is, while there have been
            extenuating and unusual circumstances in this matter
            that have justified multiple extensions of the pretrial
            deadlines, as discussed during the hearing, the Court
            believes all pretrial matters can and should be
            concluded within the schedule, as now extended, and,
            consequently, respectfully advises the parties that no
            further extensions will be granted absent truly
            extraordinary circumstances.

            Doc. 36 at 2-3.




     Case 1:19-cv-00252-MR-WCM Document 39 Filed 08/31/21 Page 2 of 4
      By the current Motion, the parties assert that further extension of the

deadline to complete expert discovery and the deadline to file motions is

necessary. As a basis for this request, the parties explain that, in an effort to

mitigate expenses, they previously agreed to mediate prior to conducting expert

depositions and had scheduled a mediation with Wayne Huckel to occur on

September 21, 2021. However, due to the resetting of a trial in the Northern

District of Texas, counsel for Defendant is unavailable for the September 21

mediation, and Mr. Huckel is not available to conduct the mediation the

following week. Doc. 38 at 2. The parties further advise that they are scheduled

to conduct mediation with Frank Goldsmith instead on September 29, 2021.

Doc. 38 at 2. Considering this new mediation date, and because the parties

“anticipate taking in excess of a dozen expert depositions,” the parties seek an

extension of the deadline to complete expert discovery and file motions.

      While the parties’ desire to mitigate expenses is acknowledged, the

Motion does not reveal the existence of extraordinary circumstances necessary

to justify a further extension of the pretrial deadlines. Accordingly, the parties’

request for additional time to complete expert discovery and file dispositive

motions will be denied. The parties remain free, however, to conduct voluntary

discovery, as limited by the pretrial order.




     Case 1:19-cv-00252-MR-WCM Document 39 Filed 08/31/21 Page 3 of 4
      The parties’ request to designate Frank Goldsmith as their mediator will

be allowed.

      IT IS THEREFORE ORDERED that the Joint Motion for Extension of

Time to Complete Expert Discovery, File Daubert Motions, and to Designate

Frank Goldsmith as Mediator or in the Alternative to Schedule a Conference

with the Court (Doc. 38) is DENIED IN PART and GRANTED IN PART, as set

forth herein.


                                    Signed: August 31, 2021




     Case 1:19-cv-00252-MR-WCM Document 39 Filed 08/31/21 Page 4 of 4
